[cpsmcustompoolplasteringc002.gif] [cpsmcustompoolplasteringc002.gif]

[cpsmcustompoolplasteringc004.gif]
[cpsmcustompoolplasteringc004.gif][cpsmcustompoolplasteringc006.gif]
[cpsmcustompoolplasteringc006.gif][cpsmcustompoolplasteringc008.gif]
[cpsmcustompoolplasteringc008.gif][cpsmcustompoolplasteringc010.gif]
[cpsmcustompoolplasteringc010.gif][cpsmcustompoolplasteringc012.gif]
[cpsmcustompoolplasteringc012.gif][cpsmcustompoolplasteringc014.gif]
[cpsmcustompoolplasteringc014.gif][cpsmcustompoolplasteringc016.gif]
[cpsmcustompoolplasteringc016.gif][cpsmcustompoolplasteringc018.gif]
[cpsmcustompoolplasteringc018.gif][cpsmcustompoolplasteringc020.gif]
[cpsmcustompoolplasteringc020.gif][cpsmcustompoolplasteringc022.gif]
[cpsmcustompoolplasteringc022.gif][cpsmcustompoolplasteringc024.gif]
[cpsmcustompoolplasteringc024.gif][cpsmcustompoolplasteringc026.gif]
[cpsmcustompoolplasteringc026.gif][cpsmcustompoolplasteringc028.gif]
[cpsmcustompoolplasteringc028.gif][cpsmcustompoolplasteringc030.gif]
[cpsmcustompoolplasteringc030.gif][cpsmcustompoolplasteringc032.gif]
[cpsmcustompoolplasteringc032.gif][cpsmcustompoolplasteringc034.gif]
[cpsmcustompoolplasteringc034.gif][cpsmcustompoolplasteringc036.gif]
[cpsmcustompoolplasteringc036.gif][cpsmcustompoolplasteringc038.gif]
[cpsmcustompoolplasteringc038.gif][cpsmcustompoolplasteringc040.gif]
[cpsmcustompoolplasteringc040.gif][cpsmcustompoolplasteringc042.gif]
[cpsmcustompoolplasteringc042.gif][cpsmcustompoolplasteringc044.gif]
[cpsmcustompoolplasteringc044.gif][cpsmcustompoolplasteringc046.gif]
[cpsmcustompoolplasteringc046.gif][cpsmcustompoolplasteringc048.gif]
[cpsmcustompoolplasteringc048.gif]



